ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1989-12-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 13 DECEMBER 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 13 DÉCEMBRE 1989
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Order of 13 December 1989, I.C.J. Reports 1989, p. 129.

Mode officiel de citation:

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
ordonnance du 13 décembre 1989, C.I.J. Recueil 1989, p. 129.

 

Sales number 5 69
N° de vente :

 

 

 
129

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1989

13 décembre 1989

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE

Le président de la Chambre constituée par la Cour internationale de
Justice pour connaître de l’affaire susmentionnée,

Vu l’article 48 du Statut de la Cour, le paragraphe 3 de l’article 18 du
Règlement de la Cour et les articles 44 et 92 dudit Règlement,

Vu le compromis conclu le 24 mai 1986 entre la République d’El Sal-
vador et la République du Honduras, visant à soumettre à une chambre de
la Cour un différend frontalier terrestre, insulaire et maritime entre les
deux Etats, et ’ordonnance du 8 mai 1987 par laquelle la Cour a décidé
d’accéder à la demande des Parties tendant à ce que soit constituée une
chambre spéciale de cinq juges pour connaître de l’affaire, et a déclaré la
Chambre dûment constituée,

Vu l’ordonnance rendue par la Cour le 27 mai 1987, par laquelle elle a
fixé au 1 juin 1988 la date d’expiration du délai pour le dépôt par cha-
cune des Parties d’un mémoire, et l’ordonnance rendue par la Chambre le
29 mai 1987, par laquelle elle a autorisé la présentation de contre-
mémoires et de répliques en la présente affaire, comme le prévoit le com-
promis, et fixé au 1% février 1989 la date d’expiration du délai pour le
dépôt par chacune des Parties d’un contre-mémoire, et au 1* août 1989 la
date d’expiration du délai pour le dépôt par chacune des Parties d’une
réplique, et

Vu l'ordonnance rendue par le président de la Chambre le 12 janvier
1989 reportant, à la demande des Parties, l'expiration du délai pour le

4

1989
13 décembre
Rôle général
n°75
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 13 XII 89) 130

dépôt des contre-mémoires au 10 février 1989 et celle du délai pour le
dépôt des répliques au 15 décembre 1989;

Considérant que les contre-mémoires des deux Parties ont été dûment
déposés dans le délai prorogé;

Considérant que, par une lettre datée du 27 novembre 1989, remise au
Greffe de la main à la main le 6 décembre 1989, l’agent du Honduras a
demandé que la date d'expiration du délai pour le dépôt des répliques soit
reportée au 12 janvier 1990;

Considérant que l’agent d’El Salvador, consulté conformément au pa-
ragraphe 3 de l’article 44 du Règlement de la Cour, a indiqué, par une
communication reçue au Greffe par télécopie le 11 décembre 1989, que
son gouvernement n’avait pas d’objection contre un tel report,

Reporte au 12 janvier 1990 la date d'expiration du délai pour le dépôt
d’une réplique par chacune des Parties;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le treize décembre mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement d’El Salvador et
au Gouvernement du Honduras.

Le président de la Chambre,
(Signé) José SETTE-CAMARA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
